 

Exhibit 10.6

 

Intrexon



20374 Seneca Meadows Pkwy

Germantown, MD 20376

(+1) 301 556 9900

dna.com



 

Better DNA

 

December 23, 2019

 

Oragenics, Inc.

4902 Eisenhower Blvd., Suite 125

Tampa, FL 33634

Attention: Chief Executive Officer

 

Re: Letter providing Notice of Assignment (“Notice”) regarding the Stock
Issuance Agreement and the Exclusive Channel Collaboration Agreement (as
amended), each dated 6/5/2012 (collectively, the “Agreement(s)”) by and between
Oragenics, Inc. and Intrexon Corporation (“Intrexon”)

 

Dear Sir or Madam:

 

Intrexon has recently executed an agreement to sell several of its business
units, including its API fermentation business, in a transaction expected to
close in early 2020 (the “Transaction”). For details regarding the Transaction,
see the press release located on Intrexon’s website at
https://investors.dna.com/press. In preparation for the Transaction closing,
Intrexon has reorganized the entirety of its ongoing API fermentation operations
and assets into ILH Holdings, Inc., a Delaware company and affiliate of
Intrexon. ILH Holdings, Inc. is assuming all of Intrexon’s business relating to
the above referenced Agreement(s), and therefore this Notice is provided
pursuant to the Agreement(s) to notify you of Intrexon’s intent to assign the
entirety of the Agreement(s) to ILH Holdings, Inc. effective Jan. 1, 2020. This
reorganization will not negatively impact the Agreement(s), and ILH Holdings,
Inc. agrees to comply with all obligations under the assigned Agreement(s). The
Notice address for ILH Holdings, Inc. under the Agreement(s) will be:

 

ILH Holdings, Inc.

c/o Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attn: Legal Department

 

If you have questions, please contact Vanessa Hon of Intrexon Corporation, care
of the above Intrexon address or by email to vhon@dna.com.

 

Sincerely,

 

Intrexon Corporation

 



/s/ Donald P. Lehr     Donald P. Lehr     Chief Legal Officer    

 

 



